Mr. Chief Justice Fuller,
after stating the case, delivered the opinion óf the court.
The motion to dismiss the writ of error must be sustained. The decision of thé Supreme Court of Wisconsin rested upon an independent ground not involving a Federal question and broad enough to maintain the judgment. Hammond v. Johnston, 142 U. S. 73.
The Supreme Court held that by reason of its decision of May 20, 1890, when the case was presented to the court on the appeal of the railroad company from the order of the lower court upon demurrer, the rights of the parties were res adjucUcata, and that it was itself, as the parties were, bound by its own former judgment. Its conclusion had been announced and its mandate had gone down, and it had no power upon a second appeal to review that judgment. This' is the settled rule in Wisconsin; Lathrop v. Knapp, 37 Wisconsin, 307; Oshkosh Fire Department v. Tuttle, 50 Wisconsin, 552; and in this court; Clark v. Keith, 106 U. S. 464; Chaffin v. Taylor, 116 U. S. 567; Peck v. Sanderson, 18 How. 42; Hick *465man v. Fort Scott, 141 U. S. 415. Under these circumstances the judgment of the Supreme Court is not subject to review here.
The suit in the state court involving certain lots was commenced before the institution of the action in respect to other real estate in the Circuit Court of the. United States, and the judgment of the Supreme Court of the State had become res adjudicata between the parties, before the decree was entered by the Circuit Court. / The judgment before us was rendered in accordance with well-settled principles of general law, not involving any Federal question, and did not deny to the decree of the Circuit Court the effect which would be accorded under similar circumstances to the judgments and decrees of the state court.
The writ of error is Dismissed.